Exhibit 10(b)(12)(c)

NEWSTAR COMMERCIAL LOAN TRUST 2009-1

NOTES

U.S. $148,500,000 CLASS A FLOATING RATE NOTES DUE 2018

U.S. $42,000,000 CLASS B FLOATING RATE NOTES DUE 2018

PURCHASE AGREEMENT

January 7, 2010

Wells Fargo Securities, LLC,

as the Initial Purchaser (the “Initial Purchaser”)

301 South College Street

8th Floor

Charlotte, NC 28288

Attention: Asset-Backed Finance – NewStar Commercial Loan Trust 2009-1

Ladies and Gentlemen:

Section 1. Authorization of Notes.

NewStar Financial, Inc. (the “Company”), as designated manager of NewStar
Commercial Loan LLC 2009-1 (the “Trust Depositor”), has duly authorized the sale
of the NewStar Commercial Loan Trust 2009-1 Notes, consisting of the Class A
Notes (the “Class A Notes”), the Class B Notes (the “Class B Notes” and,
together with the Class A Notes, the “Offered Notes”), the Class C Note (the
“Class C Note”) and the Subordinated Note (the “Subordinated Note” and, together
with the Class C Note and the Offered Notes, the “Notes”) of NewStar Commercial
Loan Trust 2009-1, a Delaware statutory trust (the “Trust”). The Trust was
formed pursuant to (i) a Trust Agreement, dated as of November 30, 2009 and
amended and restated on January 7, 2010 (the “Trust Agreement”) between the
Trust Depositor and Wilmington Trust Company, as the owner trustee (the “Owner
Trustee”) and (ii) a Certificate of Trust filed with the Secretary of State of
the State of Delaware on November 30, 2009. The Class A Notes will be issued in
an aggregate principal amount of $148,500,000, the Class B Notes will be issued
in an aggregate principal amount of $42,000,000, the Class C Note will be issued
in an aggregate principal amount of $31,000,000 and the Subordinated Note will
be issued in an aggregate principal amount of $56,921,299. In addition to the
Notes, the Trust is issuing a Trust Certificate (the “Certificate”). The Notes
will be secured by the assets of the Trust. The Certificate will represent a
fractional undivided beneficial interest in the Trust. The Certificate will be
issued pursuant to the Trust Agreement. The Notes will be issued pursuant to an
Indenture, to be dated as of January 7, 2010 (the “Indenture”), between the
Trust and U.S. Bank National Association, as the Trustee (the “Trustee”). The
primary assets of the Trust will be a pool of commercial loans, or interests
thereon, originated or purchased by the Company (collectively, the “Loans”). The
Trust Depositor will acquire the Loans from the Company pursuant to a Commercial
Loan Sale Agreement, to be dated as of January 7, 2010 (the “Loan Sale
Agreement”), between the Company and the Trust Depositor. Pursuant to a Sale and
Servicing Agreement, to be dated as of January 7, 2010 (the “Sale and Servicing
Agreement”),



--------------------------------------------------------------------------------

among the Trust, the Company, the Trust Depositor, the Trustee and Wilmington
Trust Company, as the Owner Trustee (the “Owner Trustee”), the Trust Depositor
will sell, transfer and convey to the Trust, without recourse, all of its right,
title and interest in the Loans. Pursuant to the Indenture, as security for the
indebtedness represented by the Notes, the Trust will pledge and grant to the
Trustee a security interest in the Loans, and its rights under the Loan Sale
Agreement and the Sale and Servicing Agreement. This Purchase Agreement (the
“Agreement”), the Trust Agreement, the Loan Sale Agreement, the Sale and
Servicing Agreement and the Indenture are referred to collectively herein as the
“Transaction Documents.”

Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Sale and Servicing Agreement.

The Offered Notes are to be offered without being registered under the
Securities Act of 1933, as amended (the “Securities Act”), to “qualified
institutional buyers” in compliance with the exemption from registration
provided by Rule 144A under the Securities Act (“QIBs”), in offshore
transactions in reliance on Regulation S under the Securities Act (“Regulation
S”), and to institutional “accredited investors” (as defined in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act) (“Institutional Accredited Investors”)
who, in each case, are “qualified purchasers” (“Qualified Purchasers”) for
purposes of Section 3(c)(7) under the Investment Company Act of 1940, as amended
(the “1940 Act”).

In connection with the sale of the Offered Notes, the Company has prepared a
preliminary confidential offering memorandum dated December 1, 2009 (including
any exhibits thereto and all information incorporated therein by reference, the
“Preliminary Memorandum”), and a final confidential offering memorandum dated
January 5, 2010 (including any exhibits, amendments or supplements thereto and
all information incorporated therein by reference, the “Final Memorandum”, and
each of the Preliminary Memorandum and the Final Memorandum, a “Memorandum”)
including a description of the terms of the Offered Notes, the terms of the
offering, and the Trust. It is understood and agreed that the close of business
on January 6, 2010 constitutes the time of the contract of sale for each
purchaser of the Offered Notes offered to the investors for purposes of Rule 159
under the Securities Act (the “Time of Sale”) and that (i) the Final Memorandum
and (ii) the information set forth on Schedule II hereto constitute the entirety
of the information conveyed to investors as of the Time of Sale (the “Time of
Sale Information”).

It is understood and agreed that nothing in this Agreement shall prevent the
Initial Purchaser from entering into any agency agreements, underwriting
agreements or other similar agreements governing the offer and sale of
securities with any issuer or issuers of securities, and nothing contained
herein shall be construed in any way as precluding or restricting the Initial
Purchaser’s right to sell or offer for sale any securities issued by any person,
including securities similar to, or competing with, the Notes.

During each Interest Period, the Class A Notes shall bear interest at a per
annum rate equal to the then applicable LIBOR plus 3.75% per annum and the Class
B Notes shall bear interest at a per annum rate equal to the then applicable
LIBOR plus 5.00% per annum.

 

2



--------------------------------------------------------------------------------

Each of the Company, the Trust Depositor and the Trust, as applicable, hereby
agrees with you, as the Initial Purchaser, as follows:

Section 2. Purchase and Sale of Offered Notes.

Subject to the terms and conditions and in reliance upon the representations and
warranties set forth herein, the Trust agrees to sell to the Initial Purchaser
the Offered Notes, and the Initial Purchaser has agreed to use its commercially
reasonable efforts to place the aggregate principal amount of Offered Notes set
forth on Schedule I hereto with investors in accordance with the terms hereof.
If purchased, the Class A Notes will be purchased at a price of 100% and the
Class B Notes will be purchased at a price of 91.85405%. It is understood and
agreed that the Initial Purchaser is not acquiring, and has no obligation to
acquire, the Class C Note, the Subordinated Note or the Certificate (which Class
C Note, Subordinated Note and Certificate will be acquired by the Trust
Depositor on the Closing Date pursuant to the Sale and Servicing Agreement). It
is further understood and agreed that the Initial Purchaser may retain the
Offered Notes, purchase the Offered Notes for its own account, or sell the
Offered Notes to its affiliates or to any other investor in accordance with the
applicable provisions hereof and of the Indenture.

(a) In addition, whether or not the transaction contemplated hereby shall be
consummated, the Company agrees to pay (or cause to be paid by the Trust) all
costs and expenses incident to the performance by the Company of its obligations
hereunder and under the documents to be executed and delivered in connection
with the offering, issuance, sale and delivery of the Offered Notes (the
“Documents”), including, without limitation or duplication, (i) the fees and
disbursements of counsel to the Company; (ii) the fees and expenses of any
trustees or custodian due to such trustees’ or custodian’s initial expenses
incurred in connection with the issuance of the Offered Notes and their or its
counsel, as applicable; (iii) the fees and expenses of any bank establishing and
maintaining accounts on behalf of the holders of the Offered Notes or in
connection with the transaction; (iv) the fees and expenses of the accountants
for the Company, including the fees for the “comfort letters” or “agreed–upon
procedures letters” required by the Initial Purchaser, any rating agency or any
purchaser in connection with the offering, sale, issuance and delivery of the
Offered Notes; (v) all expenses incurred in connection with the preparation and
distribution of each Memorandum and other disclosure materials prepared and
distributed and all expenses incurred in connection with the preparation and
distribution of the Transaction Documents; (vi) the fees charged by any
securities rating agency for rating the Offered Notes; (vii) the fees for any
securities identification service for any CUSIP or similar identification number
required by the purchasers or requested by the Initial Purchaser; (viii) the
reasonable fees and disbursements of counsel to the Initial Purchaser; (ix) all
expenses in connection with the qualification of the Offered Notes for offering
and sale under state securities laws, including the fees and disbursements of
counsel and, if requested by the Initial Purchaser, the cost of the preparation
and reproduction of any “blue sky” or legal investment memoranda; (x) any
federal, state or local taxes, registration or filing fees (including Uniform
Commercial Code financing statements) or other similar payments to any federal,
state or local governmental authority in connection with the offering, sale,
issuance and delivery of the Offered Notes; and (xi) the reasonable fees and
expenses of any special counsel or other experts required to be retained to
provide advice, opinions or assistance in connection with the offering,
issuance, sale and delivery of the Offered Notes.

 

3



--------------------------------------------------------------------------------

Section 3. Delivery.

Delivery of the Offered Notes shall be made in the form of one or more global
certificates delivered to The Depository Trust Company, except that any Offered
Note to be sold by the Initial Purchaser to an Institutional Accredited Investor
that is also a Qualified Purchaser for purposes of Section 3(c)(7) of the 1940
Act, but that is not a QIB (as such terms are defined herein), shall be
delivered in fully registered, certificated form in an amount not less than the
applicable minimum denomination set forth in the Final Memorandum at the offices
of Dechert LLP at 10:00 a.m. Boston, Massachusetts time, on January 7, 2010, or
such other place, time or date as may be mutually agreed upon by the Initial
Purchaser and the Company (the “Closing Date”). Subject to the foregoing, the
Offered Notes will be registered in such names and such denominations as the
Initial Purchaser shall specify in writing to the Company and the Trustee. The
Class C Note, the Subordinated Note and the Certificate shall be delivered to
the Trust Depositor on the Closing Date in fully registered, certificated form
in the permitted denominations and the required proportions set forth in the
Final Memorandum.

Section 4. Representations and Warranties of the Company.

The Company represents and warrants to the Initial Purchaser, as of the date
hereof and as of the Closing Date, that:

(i) The Final Memorandum and any additional information and documents concerning
the Offered Notes, including but not limited to one or more marketing books,
delivered by or on behalf of the Company to prospective purchasers of the
Offered Notes (collectively, such additional information and documents, the
“Additional Offering Documents”), did not or will not, each as of their
respective dates or date on which such statement was made and as of the Closing
Date, include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements in each, in light of the
circumstances under which they were made, not misleading; provided that the
Company makes no representation or warranty as to the information contained in
or omitted from the Final Memorandum or the Additional Offering Documents in
reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of the Initial Purchaser referenced in the last sentence
of Section 8(a) herein.

(ii) The Time of Sale Information, as of the Time of Sale, did not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided that the Company makes no
representation or warranty as to the information contained in or omitted from
the Time of Sale Information in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of the Initial Purchaser
referenced in the last sentence of Section 8(a) herein.

(iii) The Company is a Delaware corporation, duly organized and validly existing
under the laws of the State of Delaware, has all corporate power and authority
necessary to own or hold its properties and conduct its business in which it is
engaged as described in each Memorandum and has all licenses necessary to carry
on its business as it is now being conducted and is

 

4



--------------------------------------------------------------------------------

licensed and qualified in each jurisdiction in which the conduct of its business
(including, without limitation, the origination and acquisition of Loans and
Related Property and performing its obligations hereunder and under the other
Transaction Documents) requires such licensing or qualification and in which the
failure so to qualify would have a material adverse effect on the business,
properties, assets, or condition (financial or otherwise) of the Company.

(iv) This Agreement has been duly authorized, executed and delivered by the
Company, the Trust Depositor and the Trust and, assuming due authorization,
execution and delivery thereof by the other parties hereto, constitutes a valid
and legally binding obligation of the Company, the Trust Depositor and the Trust
enforceable against the Company, the Trust Depositor and the Trust in accordance
with its terms, subject, as to enforcement only, to the effect of bankruptcy,
insolvency, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally or the application of equitable principles
in any proceeding, whether at law or in equity.

(v) The Loan Sale Agreement and the Sale and Servicing Agreement have been duly
authorized, executed and delivered by the Company and, assuming due
authorization, execution and delivery thereof by the other parties thereto,
constitute valid and binding agreements of the Company, enforceable against the
Company in accordance with their respective terms, subject, as to enforcement
only, to the effect of bankruptcy, insolvency, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally or the
application of equitable principles in any proceeding, whether at law or in
equity.

(vi) The Offered Notes have been duly authorized, and when executed and
authenticated in accordance with the Indenture and delivered to and paid for by
the Initial Purchaser in accordance with this Agreement, the Offered Notes will
constitute valid and binding obligations of the Trust, enforceable against the
Trust in accordance with their terms, subject, as to enforcement only, to the
effect of bankruptcy, insolvency, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally or the application of
equitable principles in any proceeding, whether at law or in equity, and will be
entitled to the benefits of the Indenture.

(vii) Other than as set forth in or contemplated by each Memorandum, there are
no legal or governmental proceedings pending to which the Company is a party or
of which any property or assets of the Company are the subject of which could
reasonably be expected to materially adversely affect the financial position,
stockholders’ equity or results of operations of the Company or on the
performance by the Company of its obligations hereunder or under the other
Transaction Documents; and to the knowledge of the Company, no such proceedings
are threatened or contemplated by governmental authorities or threatened by
others.

(viii) The execution, delivery and performance of this Agreement and the other
Transaction Documents to which it is a party and the consummation by the
Company, the Trust Depositor and the Trust of the transactions contemplated
herein and therein and in all documents relating to the Notes will not result in
any breach or violation of, or constitute a default under, any agreement or
instrument to which the Company is a party or to which any of its properties or
assets are subject, except for such

 

5



--------------------------------------------------------------------------------

of the foregoing as to which relevant waivers, consents or amendments have been
obtained and are in full force and effect or which would not reasonably be
expected to have a material adverse effect on the financial position,
stockholders’ equity or results of operations of the Company or on the
performance by the Company of its obligations hereunder or under the other
Transaction Documents, nor will any such action result in a violation of the
certificate of incorporation or by-laws of the Company or any Applicable Law.

(ix) Neither the Trust nor the pool of Loans is, or after giving effect to the
transactions contemplated by the Transaction Documents will be, required to be
registered as an “investment company” under the 1940 Act.

(x) Assuming the Initial Purchaser’s representations herein are true and
accurate, it is not necessary in connection with the offer, sale and delivery of
the Offered Notes in the manner contemplated by this Agreement and each
Memorandum to register the Offered Notes under the Securities Act or to qualify
the Indenture under the Trust Indenture Act of 1939, as amended.

(xi) The Offered Notes satisfy the requirements set forth in Rule 144A(d)(3)
under the Securities Act. As of the Closing Date, the Offered Notes will not be
(i) of the same class as securities listed on a national securities exchange in
the United States that is registered under Section 6 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), or (ii) quoted in any “automated
inter-dealer quotation system” (as such term is used in the Exchange Act) in the
United States.

(xii) At the time of execution and delivery of the Sale and Servicing Agreement
and after giving effect to any contemporaneous releases under the Warehouse
Facilities, the Trust Depositor owned the Loans conveyed to it on the Closing
Date free and clear of all liens, encumbrances, adverse claims or security
interests (“Liens”) other than Liens permitted by the Transaction Documents, and
the Trust Depositor had the power and authority to transfer such Loans to the
Trust.

(xiii) Upon the execution and delivery of the Transaction Documents, payment by
the Initial Purchaser for the Offered Notes and delivery to the Initial
Purchaser of the Offered Notes and delivery to the Trust Depositor of the Class
C Note, Subordinated Note and Certificate, the Trust will own the Loans conveyed
to it on the Closing Date and the Initial Purchaser will acquire title to the
Offered Notes, in each case free of Liens except such Liens as may be created or
granted by the Initial Purchaser and those permitted in the Transaction
Documents.

(xiv) No consent, authorization or order of, or filing or registration with, any
court or governmental agency is required for the issuance and sale of the
Offered Notes or the execution, delivery and performance by the Company of this
Agreement or the other Transaction Documents to which it is a party, except such
consents, approvals, authorizations, registrations or qualifications as have
been obtained or as may be required under state securities or blue sky laws in
connection with the sale and delivery of the Offered Notes in the manner
contemplated herein.

 

6



--------------------------------------------------------------------------------

(xv) The Loans in all material respects have the characteristics described in
the Time of Sale Information and the Final Memorandum.

(xvi) Each of the representations and warranties of the Company, the Trust
Depositor and the Trust set forth in each of the other Transaction Documents is
true and correct in all material respects.

(xvii) No adverse selection procedures were used in selecting the Loans from
among the loans that meet the representations and warranties of the Company
contained in the Loan Sale Agreement and that are included in the Loan Assets.

(xviii) Neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act (“Regulation D”)) of the Company nor
anyone acting on their behalf has, directly or indirectly (except to or through
the Initial Purchaser), sold or offered, or attempted to offer or sell, or
solicited any offers to buy, or otherwise approached or negotiated in respect
of, any of the Offered Notes and neither the Company nor any of its affiliates
will do any of the foregoing. As used herein, the terms “offer” and “sale” have
the meanings specified in Section 2(3) of the Securities Act.

(xix) Neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D) of the Company has directly, or through any agent, sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which is or will be integrated with
the sale of the Offered Notes in a manner that would require the registration
under the Securities Act of the offering contemplated by each Memorandum or
engaged in any form of general solicitation or general advertising in connection
with the offering of the Offered Notes.

(xx) With respect to any Offered Notes subject to the provisions of Regulation S
of the Securities Act, the Company has not offered or sold such Offered Notes
during the Distribution Compliance Period to a person (other than the Initial
Purchaser) who is within the United States or its possessions or to a United
States person. For this purpose, the term “Distribution Compliance Period” is
defined as such term is defined in Regulation S and the terms “United States or
its possessions” and “United States person” are defined as such terms are
defined for purposes of Treas. Reg. § 1.163–5(c)(2)(i)(D).

(xxi) Since the date of the latest audited financial statements of the Company,
there has been no change nor any development or event involving a prospective
change which has had or could reasonably be expected to have a material adverse
change in or effect on (i) the business, operations, properties, assets,
liabilities, stockholders’ equity, earnings, condition (financial or otherwise),
results of operations or management of the Company and its subsidiaries,
considered as one enterprise, whether or not in the ordinary course of business,
or (ii) the ability of the Company to perform its obligations hereunder or under
the other Transaction Documents.

(xxii) The Notes, the Certificate and the Transaction Documents conform in all
material respects to the descriptions thereof in the Final Memorandum.

 

7



--------------------------------------------------------------------------------

(xxiii) Any taxes, fees, and other governmental charges in connection with the
execution and delivery of this Agreement and the other Transaction Documents,
the execution, delivery and transfer of the Certificate and the execution,
delivery, and sale of the Notes have been or will be paid at or before the
Closing Date.

(xxiv) The Indenture is not required to be qualified under the Trust Indenture
Act.

(xxv) No proceeds received by the Company, the Trust Depositor or the Trust in
respect of the Notes will be used by the Company, the Trust Depositor or the
Trust to acquire any security in any transaction which is subject to Section 13
or 14 of the Exchange Act.

(xxvi) (i) Each of the Company, the Trust and their respective ERISA Affiliates
is in compliance in all material respects with ERISA unless any failure to so
comply could not reasonably be expected to have a material adverse effect and
(ii) no lien under Section 303(k) of ERISA or Section 430(k) of the Code exists
on any of the Collateral. As used in this paragraph, the term “ERISA Affiliate”
means, with respect to any Person, a corporation, trade or business that is,
along with such Person, a member of a controlled group (as described in
Section 414 of the Code or Section 4001 of ERISA).

(xxvii) The Company has not paid or agreed to pay to any person any compensation
for soliciting another to purchase any of the Offered Notes (except as
contemplated by this Agreement).

(xxviii) The Company has not taken, directly nor indirectly, any action designed
to cause or to result in, or that has constituted or which might reasonably be
expected to constitute, the stabilization or manipulation of the price of any
Offered Note or to facilitate the sale or resale of the Offered Notes.

(xxix) On and immediately after the Closing Date, each of the Company, the Trust
Depositor and the Trust (after giving effect to the issuance of the Notes and to
the other transactions related thereto as described in the Time of Sale
Information and the Final Memorandum) will be Solvent. As used in this
paragraph, the term “Solvent” means, with respect to a particular date such
Person, that on such date (A) the present fair market value (or present fair
saleable value) of the assets of such Person is not less than the total amount
required to pay the probable liabilities of such Person on its total existing
debts and liabilities (including contingent liabilities) as they become absolute
and matured, (B) such Person is able to realize upon its assets and pay its
debts and other liabilities, contingent obligations and commitments as they
mature and become due in the normal course of business, (C) assuming the sale of
the Notes as contemplated by this Agreement, Time of Sale Information and the
Final Memorandum, such Person is not incurring debts or liabilities beyond its
ability to pay as such debts and liabilities mature and (D) such Person is not
engaged in any business or transaction, and is not about to engage in any
business or transaction, for which its property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged. In computing the amount of such
contingent liabilities at any time, it is intended that such liabilities will be
computed at the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

8



--------------------------------------------------------------------------------

Section 5. Sale of Offered Notes to the Initial Purchaser.

The sale of the Offered Notes to the Initial Purchaser will be made without
registration of the Offered Notes under the Securities Act, in reliance upon the
exemption therefrom provided by Section 4(2) of the Securities Act.

(a) The Company, the Initial Purchaser and the Trust Depositor hereby agree that
the Offered Notes will be offered and sold only in transactions exempt from
registration under the Securities Act. The Company, the Initial Purchaser and
the Trust Depositor will each reasonably believe at the time of any sale of the
Offered Notes by the Trust through the Initial Purchaser (i) that either
(A) each purchaser of the Offered Notes is an institutional investor that is
(1) a QIB who is a Qualified Purchaser purchasing for its own account (or for
the accounts of QIBs who are Qualified Purchasers to whom notice has been given
that the resale, pledge or other transfer is being made in reliance on Rule
144A) in transactions meeting the requirements of Rule 144A, or (2) an
Institutional Accredited Investor who is a Qualified Purchaser who purchases for
its own account and provides the Initial Purchaser with a written certification
in substantially the form of Exhibit D-1 to the Indenture, or (B) each purchaser
is acquiring the Offered Notes in an offshore transaction meeting the
requirements of Regulation S and is a Qualified Purchaser, and (ii) that the
offering of the Offered Notes will be made in a manner that will enable the
offer and sale of the Offered Notes to be exempt from registration under state
securities or Blue Sky laws; and each such party understands that no action has
been taken to permit a public offering in any jurisdiction where action would be
required for such purpose. The Company, the Initial Purchaser and the Trust
Depositor each further agree not to (i) engage (and represents that it has not
engaged) in any activity that would constitute a public offering of the Offered
Notes within the meaning of Section 4(2) of the Securities Act or (ii) offer or
sell the Offered Notes by (and represents that it has not engaged in) any form
of general solicitation or general advertising (as those terms are used in
Regulation D), including the methods described in Rule 502(c) of Regulation D,
in connection with any offer or sale of the Offered Notes.

(b) The Initial Purchaser hereby represents and warrants to and agrees with the
Company, that (i) it is a QIB and a Qualified Purchaser and (ii) it will offer
the Offered Notes only (A) to persons who it reasonably believes are QIBs who
are Qualified Purchasers in transactions meeting the requirements of Rule 144A,
(B) to institutional investors who it reasonably believes are Institutional
Accredited Investors who are Qualified Purchasers or (C) to persons it
reasonably believes are Qualified Purchasers in offshore transactions in
accordance with Regulation S. The Initial Purchaser further agrees that (i) it
will deliver to each purchaser of the Offered Notes, at or prior to the Time of
Sale, a copy of the Time of Sale Information, as then amended or supplemented,
(ii) prior to any sale of the Offered Notes to an Institutional Accredited
Investor that it does not reasonably believe is a QIB who is a Qualified
Purchaser, it will receive from such Institutional Accredited Investor a written
certification in substantially the form attached as Exhibit D-1 to the Indenture
and (iii) prior to any sale of the Offered Notes to an investor in a
denomination of less than $250,000, it will receive an Initial Transferee
Certification in the form agreed upon on the date hereof.

 

9



--------------------------------------------------------------------------------

(c) The Initial Purchaser hereby represents that it is duly authorized and
possesses the requisite corporate power to enter into this Agreement.

(d) The Initial Purchaser hereby represents there is no action, suit or
proceeding pending against or, to the knowledge of the Initial Purchaser,
threatened against or affecting, the Initial Purchaser before any court or
arbitrator or any government body, agency, or official which could reasonably be
expected to materially adversely affect the ability of the Initial Purchaser to
perform its obligations under this Agreement.

(e) The Initial Purchaser hereby represents and agrees that all offers and sales
of the Offered Notes by it to non–United States persons, prior to the expiration
of the Distribution Compliance Period, will be made only in accordance with the
provisions of Rule 903 or Rule 904 of Regulation S (except to the extent of any
beneficial owners thereof who acquired an interest therein pursuant to another
exemption from registration under the Securities Act and who will take delivery
of a beneficial ownership interest in a Global Note, as contemplated in the
Indenture) and only upon receipt of certification of beneficial ownership of the
securities by a non–United States person in the form provided in the Indenture.
For this purpose, the term “Distribution Compliance Period” is defined as such
term is defined in Regulation S and the term “United States person” is defined
as such term is defined for purposes of Treas. Reg. §1.163–5(c)(2)(i)(D).

(f) The Initial Purchaser hereby represents that it (i) has not offered or sold,
and it will not offer or sell, any Offered Notes to any Person in the United
Kingdom except to (A) investment professionals as defined in Article 19 of the
Financial Services and Markets Act 2000 (Financial Promotion) Order 2005 (the
“Order”) and investment personnel of the foregoing, (B) persons who fall within
any of the categories of persons described in Articles 49(2)(A) to 49(2)(E) of
the Order (high net worth companies, unincorporated associations, etc.) and
investment personnel of the foregoing and (C) any person to whom it may
otherwise lawfully be made, or otherwise in circumstances that have not resulted
and will not result in an offer to the public in the United Kingdom within the
meaning of Section 102B of the Financial Services and Markets Act 2000 (the
“FSMA”); (ii) has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to any Offered Notes in,
from or otherwise involving the United Kingdom; and (iii) has only communicated
or caused to be communicated and will only communicate or cause to be
communicated any invitation or inducement to engage in investment activity
(within the meaning of Section 21 of the FSMA) received by it in connection with
the issue or sale of any Offered Notes in circumstances in which Section 21(1)
of the FSMA does not apply to the Trust, or to persons to whom such
communication may otherwise lawfully be made.

(g) In relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (as defined below) (each, a “Relevant
Member State”), the Initial Purchaser hereby represents and agrees that
effective from and including the date on which the Prospectus Directive is
implemented in that Relevant Member State (the “Relevant Implementation Date”)
it has not made and will not make an offer of the Offered Notes to the public in
that Relevant Member State prior to the publication of a prospectus in relation
to the Offered Notes which has been approved by the competent authority in that
Relevant Member State or, where appropriate, approved in another Relevant Member
State and notified to the competent authority in that Relevant Member State, all
in accordance with the Prospectus Directive, except that it may, effective from
and including the Relevant Implementation Date, make an offer of the Offered
Notes to the public in that Relevant Member State at any time:

(i) to legal entities which are authorized or regulated to operate in the
financial markets or, if not so authorized or regulated, whose corporate purpose
is solely to invest in securities:

 

10



--------------------------------------------------------------------------------

(ii) to any legal entity which has two or more of (1) an average of at least 250
employees during the last financial year; (2) a total balance sheet of more than
€43,000,000 and (3) an annual net turnover of more than €50,000,000, as shown in
its last annual or consolidated financial statements; or

(iii) in any other circumstances which do not require the publication by the
issuer of a prospectus pursuant to Article 3 of the Prospectus Directive.

For the purposes of this Section 5(g), the expression “offer of Offered Notes to
the public” in relation to any Offered Notes in any Relevant Member State means
the communication in any form and by any means of sufficient information on the
terms of the offer and the Offered Notes so as to enable an investor to decide
to purchase or subscribe the Offered Notes, as the same may be varied in that
Member State by any measure implementing the Prospectus Directive in that Member
State and the expression “Prospectus Directive” means Directive 2003/71/EC and
includes any relevant implementing measure in each Relevant Member State.

Section 6. Certain Agreements of the Company.

The Company covenants and agrees with the Initial Purchaser as follows:

(a) If, at any time prior to the 90th day following the Closing Date, any event
involving the Company shall occur as a result of which the Final Memorandum (as
then amended or supplemented) would include an untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, the Company will immediately notify the Initial Purchaser and
prepare and furnish to the Initial Purchaser an amendment or supplement to the
Final Memorandum that will correct such statement or omission. The Company will
not at any time amend or supplement the Final Memorandum (i) prior to having
furnished the Initial Purchaser with a copy of the proposed form of the
amendment or supplement and giving the Initial Purchaser a reasonable
opportunity to review the same or (ii) in a manner to which the Initial
Purchaser or its counsel shall object.

(b) During the period referred to in Section 6(a), the Company will furnish to
the Initial Purchaser, without charge, copies of the Final Memorandum (including
all exhibits and documents incorporated by reference therein), the Transaction
Documents, and all amendments or supplements to such documents, in each case, as
soon as reasonably available and in such quantities as the Initial Purchaser may
from time to time reasonably request.

 

11



--------------------------------------------------------------------------------

(c) At all times during the course of the private placement contemplated hereby
and prior to the Closing Date, (i) the Company will make available to each
offeree the Additional Offering Documents and such information concerning any
other relevant matters as it or any of its affiliates possess or can acquire
without unreasonable effort or expense, as determined in good faith by it or
such affiliate, as applicable, (ii) the Company will provide each offeree the
opportunity to ask questions of, and receive answers from, it concerning the
terms and conditions of the offering and to obtain any additional information,
to the extent it or any of its affiliates possess such information or can
acquire it without unreasonable effort or expense (as determined in good faith
by it or such affiliate, as applicable), necessary to verify the accuracy of the
information furnished to the offeree, (iii) the Company will not publish or
disseminate any material in connection with the offering of the Offered Notes
except as contemplated herein or as consented to by the Initial Purchaser or in
connection with the Company’s disclosure obligations under the Exchange Act,
provided that no such disclosure under the Exchange Act would result in a
requirement that the offering of the Notes be registered under §5 of the
Securities Act, (iv) the Company will advise the Initial Purchaser promptly of
the receipt by the Company of any communication from the SEC or any state
securities authority concerning the offering or sale of the Offered Notes,
(v) the Company will advise the Initial Purchaser promptly of the commencement
of any lawsuit or proceeding to which the Company is a party relating to the
offering or sale of the Offered Notes, and (vi) the Company will advise the
Initial Purchaser of the suspension of the qualification of the Offered Notes
for offering or sale in any jurisdiction, or the initiation or threat of any
procedure for any such purpose.

(d) The Company will furnish, upon the written request of any Noteholder or of
any owner of a beneficial interest in a Note, such information as is specified
in paragraph (d)(4) of Rule 144A under the Securities Act (i) to such Noteholder
or beneficial owner, (ii) to a prospective purchaser of such Note or interest
therein who is a QIB and a Qualified Purchaser designated by such Noteholder or
beneficial owner, or (iii) to the Trustee for delivery to such Noteholder,
beneficial owner or prospective purchaser, in order to permit compliance by such
Noteholder or beneficial owner with Rule 144A in connection with the resale of
such Note or beneficial interest therein by such holder or beneficial owner in
reliance on Rule 144A unless, at the time of such request, the Trust is subject
to the reporting requirements of Section 13 or 15(d) of the Securities Exchange
Act of 1934 or is exempt from such reporting requirements pursuant to and in
compliance with Rule 12g3-2(b).

(e) Except as otherwise provided in the Indenture, each Offered Note will
contain a legend to the effect set forth in the Final Memorandum.

(f) In connection with the application to list the Offered Notes on the Irish
Stock Exchange, the Company will furnish from time to time any and all
documents, instruments, information and commercially reasonable undertakings and
publish all advertisements or other material that may be necessary in order to
effect such listing and use commercially reasonable efforts to maintain such
listing until none of such Notes is outstanding or until such time as payment of
principal, interest and any additional amounts (if any) in respect of all such
Notes have been duly provided for, whichever is earlier; provided that if such
listing can no longer be reasonably maintained, the Company will use its
commercially reasonable efforts to obtain and maintain the quotation for, or
listing of, such Notes on such other stock exchange or exchanges in the European
Union as the Initial Purchaser may reasonably request.

 

12



--------------------------------------------------------------------------------

(g) Neither the Company nor any of its affiliates or any other Person acting on
their behalf shall engage, in connection with the offer and sale of the Offered
Notes, in any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D under the Securities Act, including, but
not limited to, the following:

(i) any advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium or broadcast over television or radio; and

(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

(h) The Company shall not solicit any offer to buy from or offer to sell or sell
to any Person any Offered Notes, except through the Initial Purchaser or with
the consent of the Initial Purchaser and/or as otherwise specified in the
Indenture at any time prior to the Closing Date; on or prior to the Closing
Date, the Company shall not publish or disseminate any material other than the
Additional Offering Documents consented to by the Initial Purchaser, the Time of
Sale Information and the Final Memorandum in connection with the offer or sale
of the Offered Notes as contemplated by this Agreement, unless the Initial
Purchaser shall have consented to the use thereof; if the Company makes any
press release including “tombstone” announcements, in connection with the
Transaction Documents, it shall permit the Initial Purchaser to review and
approve such release in advance.

(i) The Company shall not take, or permit or cause any of its affiliates to
take, any action whatsoever which would have the effect of requiring the
registration, under the Securities Act, of the offer or sale of the Notes
contemplated by the Time of Sale Information.

(j) The Company shall not take, directly or indirectly, any action designed to
or which has constituted or which might reasonably be expected to cause or
result, under the Exchange Act or otherwise, in stabilization or manipulation of
the price of any Offered Note to facilitate the sale or resale of the Offered
Notes.

(k) The Company shall apply the net proceeds from the sale of the Notes as set
forth in the Final Memorandum under the heading “Use of Proceeds”.

Section 7. Conditions of the Initial Purchaser Obligations.

The obligations of the Initial Purchaser to purchase the Offered Notes on the
Closing Date will be subject to the accuracy, in all material respects, of the
representations and warranties of the Company herein, to the performance, in all
material respects, by the Company of its obligations hereunder and to the
following additional conditions precedent:

(a) The Offered Notes shall have been duly authorized, executed, authenticated,
delivered and issued, the Transaction Documents shall have been duly authorized,
executed and delivered by the respective parties thereto and shall be in full
force and effect, and the Required Loan Documents in respect of the Loans shall
have been delivered to the Trustee pursuant to and as required by the Sale and
Servicing Agreement.

 

13



--------------------------------------------------------------------------------

(b) The Initial Purchaser shall have received a certificate, dated as of the
Closing Date, of the President, Chief Executive Officer, Chief Financial
Officer, Treasurer or any Managing Director of the Company to the effect that
such officer has carefully examined this Agreement, the Final Memorandum and the
Transaction Documents and that, to the best of such officer’s knowledge
(i) since the date information is given in the Final Memorandum, there has not
been any material adverse change in the condition, financial or otherwise, or in
the earnings, results of operations, business affairs or business prospects of
the Company, whether or not arising in the ordinary course of business, or the
ability of the Company, the Trust Depositor or the Trust to perform its
obligations hereunder or under the Transaction Documents or in the
characteristics of the Loans except as contemplated by the Final Memorandum,
(ii) the representations and warranties of the Company set forth herein are true
and correct in all material respects as of the Closing Date, as though such
representations and warranties had been made on and as of such date, (iii) each
of the Company, the Trust Depositor and the Trust has complied in all material
respects with all agreements and satisfied all conditions on its part to be
performed or satisfied hereunder and under the other Transaction Documents, at
or prior to the Closing Date, (iv) the representations and warranties of the
Company, the Trust Depositor and the Trust in the other Transaction Documents
are true and correct in all material respects, as of the Closing Date, as though
such representations and warranties had been made on and as of such date, and
(v) nothing has come to the attention of such officer that would lead such
officer to believe that (A) the Time of Sale Information, as of the Time of
Sale, contained any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, and (B) the Final
Memorandum, as of its date and as of the Closing Date, or any Additional
Offering Document, as of its respective date, contained or contains an untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

(c) The Class A Notes shall have been rated no less than “Aaa” by Moody’s, the
Class B Notes shall have been rated no less than “A2” by Moody’s, such ratings
shall not have been rescinded, and no public announcement shall have been made
by Moody’s that any ratings of the Offered Notes have been placed under review.

(d) On the date of the Final Memorandum, KPMG International shall have furnished
to the Initial Purchaser an “agreed upon procedures” letter, dated the date of
delivery thereof, in form and substance satisfactory to the Initial Purchaser,
with respect to certain financial and statistical information contained in the
Final Memorandum.

(e) The Initial Purchaser shall have received an opinion, dated the Closing
Date, of in-house counsel to the Trustee, in form and substance satisfactory to
the Initial Purchaser.

(f) The Initial Purchaser shall have received legal opinions of Dechert LLP,
counsel to the Company, the Trust Depositor and the Trust, (i) with respect to
certain corporate, federal tax, securities law and investment company matters,
in form and substance satisfactory to the Initial Purchaser and (ii) with
respect to certain “true sale” and “non–consolidation” issues in form and
substance satisfactory to the Initial Purchaser.

 

14



--------------------------------------------------------------------------------

(g) The Initial Purchaser shall have received an opinion of Dechert LLP, counsel
to the Company and the Trust Depositor, with respect to certain “perfection
issues” in form and substance satisfactory to the Initial Purchaser.

(h) The Initial Purchaser shall have received opinions of Pepper Hamilton LLP,
counsel to the Owner Trustee and the Trust, with respect to certain trust
matters and with respect to certain “perfection issues,” in each case, in form
and substance satisfactory to the Initial Purchaser.

(i) The Initial Purchaser shall have received from the Trustee a certificate
signed by one or more duly authorized officers of the Trustee, dated the Closing
Date, in customary form.

(j) The Initial Purchaser shall have received from the Owner Trustee, a
certificate signed by one or more duly authorized officers of the Owner Trustee,
dated the Closing Date, in customary form.

(k) The Company shall have furnished to the Initial Purchaser and its counsel
such further information, certificates and documents as the Initial Purchaser
and its counsel may reasonably have requested, and all proceedings in connection
with the transactions contemplated by this Agreement, the other Transaction
Documents and all documents incident hereto shall be in all material respects
reasonably satisfactory in form and substance to the Initial Purchaser and its
counsel.

(l) All documents incident hereto and to the other Transaction Documents shall
be reasonably satisfactory in form and substance to the Initial Purchaser and
its counsel.

If any of the conditions specified in this Section 7 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above shall not be in all
material respects reasonably satisfactory in form and substance to the Initial
Purchaser, this Agreement and all of the Initial Purchaser’s obligations
hereunder may be canceled by the Initial Purchaser at or prior to delivery of
and payment for the Offered Notes. Notice of such cancellation shall be given to
the Company in writing, or by telephone or facsimile confirmed in writing.

Section 8. Indemnification and Contribution.

(a) The Company and the Trust, jointly and severally (each an “indemnifying
party” as such term is used in this Agreement), shall indemnify and hold
harmless the Initial Purchaser (whether acting as Initial Purchaser or as
placement agent with respect to any of the Offered Notes), its officers,
directors, employees, agents and each person, if any, who controls the Initial
Purchaser within the meaning of either the Securities Act or the Exchange Act
and the affiliates of the Initial Purchaser (each an “indemnified party” as such
term is used in this Agreement) from and against any loss, claim, damage or
liability, joint or several, and any action in respect thereof, to which any
indemnified party may become subject, under the Securities Act or Exchange Act
or otherwise, insofar as such loss, claim, damage, liability or action arises
out of, or is based upon, any untrue statement or alleged untrue statement of a
material fact contained in any Memorandum, any Additional Offering Document or
the Time of Sale Information or arises out of, or is based upon, the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the

 

15



--------------------------------------------------------------------------------

statements therein in light of the circumstances under which they were made not
misleading, and shall reimburse any such indemnified party for any legal and
other expenses reasonably incurred by such indemnified party in investigating or
defending or preparing to defend against any such loss, claim, damage, liability
or action; provided, however, that the indemnifying parties shall not be liable
to any such indemnified party in any such case to the extent that any such loss,
claim, damage, liability or action arises out of, or is based upon, any untrue
statement or alleged untrue statement or omission or alleged omission made in
the Time of Sale Information, any Memorandum or any Additional Offering Document
in reliance upon and in conformity with written information furnished to the
Company by such indemnified party specifically for inclusion therein; provided,
further, that the foregoing indemnity shall not inure to the benefit of any
indemnified party from whom the person asserting any such loss, claim, damage or
liability purchased the Offered Notes which are the subject thereof if the
indemnified party sold Offered Notes to or placed Offered Notes with the person
alleging such loss, claim, damage or liability without sending or giving a copy
of the Time of Sale Information at or prior to the confirmation of the sale of
the Offered Notes, if the Company shall have previously furnished copies thereof
to such indemnified party and the loss, claim, damage or liability of such
person results from an untrue statement or omission of a material fact contained
in the Preliminary Memorandum which was corrected in the Time of Sale
Information. The foregoing indemnity is in addition to any liability that the
indemnifying parties may otherwise have to any indemnified party. The
indemnifying parties acknowledge that the statements set forth in the Time of
Sale Information and the Final Memorandum (x) under the caption: “Plan of
Distribution” (but solely the second, third, fourth, sixth, seventh and
penultimate paragraph under such caption) of the Final Memorandum and
(y) relating to Wells Fargo Securities, LLC in the last sentence of the first
full paragraph on page iv of the Final Memorandum constitute the only written
information furnished to the Company by or on behalf of the indemnified parties
specifically for inclusion in the Time of Sale Information, any Memorandum or
any Additional Offering Document.

(b) Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against an indemnifying party
under this Section 8, notify such indemnifying party in writing of the claim or
commencement of that action, provided, however, that the failure to notify an
indemnifying party shall not relieve such indemnifying party from any liability
that it may have to an indemnified party under this Section 8, except to the
extent that such indemnifying party has been materially prejudiced by such
failure and, provided, further, that the failure to notify an indemnifying party
shall not relieve such indemnifying party from any liability that it may have to
an indemnified party otherwise than under this Section 8. If any such claim or
action shall be brought against an indemnified party, and it shall notify an
indemnifying party thereof, such indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to such indemnified party. After notice from any
such indemnifying party or parties to the indemnified party or parties of its or
their election to assume the defense of such claim or action, any such
indemnifying party or parties shall not be liable to the indemnified party under
this Section 8 for any legal or other expenses subsequently incurred by the
indemnified party or parties in connection with the defense thereof; provided
that the indemnified party seeking such indemnity shall have the right to employ
counsel to represent it and any other indemnified party who may be subject to
liability arising out of any claim or action in respect of

 

16



--------------------------------------------------------------------------------

which indemnity may be sought by an indemnified party against an indemnifying
party under this Section 8, if (i) in the reasonable judgment of such
indemnified party, there may be legal defenses available to it and any other
indemnified party different from or in addition to those available to the
Company or the Trust, or there is a conflict of interest between it and any
other indemnified party, on one hand, and the Company or the Trust, on the
other, or (ii) the Company or the Trust shall fail to select counsel reasonably
satisfactory to such indemnified party or parties, and in such event the fees
and expenses of such separate counsel shall be paid by the Company and the
Trust. In no event shall the Company or the Trust be liable for the fees and
expenses of more than one separate firm of attorneys for all indemnified parties
in connection with any other action or separate but similar or related actions
in the same jurisdiction arising out of the same general allegations or
circumstances. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement (i) does not include a statement as to, or admission of,
fault, culpability or a failure to act by or on behalf of any such indemnified
party, and (ii) includes an unconditional release of such indemnified party from
all liability on claims that are the subject matter of such proceeding.

(c) If the indemnification provided for in Section 8 shall for any reason be
unavailable to an indemnified party under subsection 8(a) hereof in respect of
any loss, claim, damage or liability, or any action in respect thereof, referred
to therein, then each indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid or payable by such indemnified
party as a result of such loss, claim, damage or liability, or action in respect
thereof, (i) in such proportion as shall be appropriate to reflect the relative
benefits received by the Company and the Trust on the one hand (without
duplication) and the Initial Purchaser on the other from the offering and sale
of the Offered Notes or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company and the Trust on the one hand and the Initial
Purchaser on the other with respect to the statements or omissions that resulted
in such loss, claim, damage or liability, or action in respect thereof, as well
as any other relevant equitable considerations. The relative benefits received
by the Company and the Trust on the one hand (without duplication) and the
Initial Purchaser on the other with respect to such offering shall be deemed to
be in the same proportion as the total net proceeds from the offering and sale
of the Offered Notes (before deducting expenses) received by the Company and the
Trust bear (without duplication) to the total fees actually received by the
Initial Purchaser with respect to such offering and sale. The relative fault
shall be determined by reference to whether the untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the Company and the Trust or by the
Initial Purchaser, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Company, the Trust and the Initial Purchaser agree that it would
not be just and equitable if contributions pursuant to this subsection 8(c) were
to be determined by pro rata allocation or by any other method of allocation
that does not take into account the equitable considerations referred to herein.
The amount paid or payable by an indemnified party as a result of the loss,
claim, damage or liability, or action in respect thereof, referred to above in
this subsection 8(c) shall be deemed to include, for purposes of this subsection
8(c), any legal or

 

17



--------------------------------------------------------------------------------

other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this subsection 8(c), the Initial Purchaser shall not be required
to contribute any amount in excess of the aggregate fee actually paid to the
Initial Purchaser with respect to the offering of the Offered Notes. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

(d) The indemnity agreements contained in this Section 8 shall survive the
delivery of the Offered Notes, and the provisions of this Section 8 shall remain
in full force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any indemnified party.

Section 9. Termination.

This Agreement shall be subject to termination in the absolute discretion of the
Initial Purchaser, by notice given to the Company prior to delivery of and
payment for the Offered Notes, if prior to such time (i) trading in securities
generally in the New York Stock Exchange or the Irish Stock Exchange shall have
been suspended or materially limited or any setting of minimum prices for
trading on such exchange shall have occurred, (ii) there shall have been, since
the respective dates as of which information is given in the Time of Sale
Information or the Final Memorandum, any material adverse change in the
condition, financial or otherwise, or in the properties (including, without
limitation, the Loans) or the earnings, business affairs or business prospects
of the Company, whether or not arising in the ordinary course of business;
(iii) a general moratorium on commercial banking activities in New York shall
have been declared by either U.S. federal or New York State authorities, or
(iv) there shall have occurred any material outbreak or escalation of
hostilities or other calamity or crises the effect of which on the financial
markets of the United States is such as to make it, in the reasonable judgment
of the Initial Purchaser, impracticable or inadvisable to market the Offered
Notes on the terms and in the manner contemplated by each Memorandum as amended
or supplemented.

Section 10. Severability Clause.

Any part, provision, representation, or warranty of this Agreement which is
prohibited or is held to be void or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.

Section 11. Notices.

All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
overnight mail, certified mail or registered mail, postage prepaid and effective
only upon receipt and if sent to the Initial Purchaser, will be delivered to
Wells Fargo Securities, LLC, 301 South College Street, 8th Floor, Charlotte,
North Carolina 28288, Attention: Asset-Backed Finance – NewStar Commercial Loan
Trust 2009-1; or if sent to the Company, the Trust Depositor or the Trust will
be delivered to such party c/o Newstar Financial, Inc., 500 Boylston Street,
Boston, Massachusetts 02116, Attention: Brian Forde Re: NewStar Commercial Loan
Trust 2009-1, facsimile (617) 848-4300.

 

18



--------------------------------------------------------------------------------

Section 12. Representations and Indemnities to Survive.

The respective agreements, representations, warranties, indemnities and other
statements of the Company, the Trust Depositor, the Trust and their respective
officers and of the Initial Purchaser set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Initial Purchaser, the Company, the Trust Depositor,
the Trust or any indemnified party referred to in Section 8 of this Agreement,
and will survive delivery of and payment for the Offered Notes.

Section 13. Successors.

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective successors by merger, consolidation or acquisition
of their assets substantially as an entity and each indemnified party referred
to in Section 8 of this Agreement and, except as specifically set forth herein,
no other person will have any right or obligation hereunder.

Section 14. Applicable Law.

(a) THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES).

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 14(b).

(c) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON–EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH SUCH PARTY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.

 

19



--------------------------------------------------------------------------------

Section 15. Counterparts, Etc.

This Agreement supersedes all prior or contemporaneous agreements and
understandings relating to the subject matter hereof. Neither this Agreement nor
any term hereof may be changed, waived, discharged or terminated except by a
writing signed by the party against whom enforcement of such change, waiver,
discharge or termination is sought. This Agreement may be signed in any number
of counterparts each of which shall be deemed an original, which taken together
shall constitute one and the same instrument.

Section 16. Limitation of Liability.

Notwithstanding any other provision herein or elsewhere, this Agreement has been
executed and delivered on behalf of the Trust by Wilmington Trust Company, not
in its individual capacity, but solely in its capacity as Owner Trustee of the
Trust, in no event shall Wilmington Trust Company or the Owner Trustee have any
liability in respect of the representations, warranties, or obligations of the
Trust hereunder or under any other document, as to all of which recourse shall
be had solely to the assets of the Trust, and for all purposes of this Agreement
and each other document the Owner Trustee and Wilmington Trust Company, shall be
entitled to the benefits of the Trust Agreement. The provisions of this
Section 16 shall survive any termination of this Agreement.

Section 17. No Petition; Limited Recourse.

(a) The Initial Purchaser covenants and agrees that, prior to the date that is
one year and one day (or such longer preference period as shall then be in
effect) after the payment in full of each Class of Notes rated by any Rating
Agency, it will not institute against the Trust or the Trust Depositor or join
any other Person in instituting against the Trust or the Trust Depositor any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceedings under the laws of the United States or any state of
the United States.

(b) Notwithstanding anything to the contrary herein, the obligations of the
Trust and the Trust Depositor hereunder are limited recourse obligations of the
Trust and the Trust Depositor, respectively, payable solely from the Collateral
securing the Notes, and following the exhaustion of such Collateral, any claims
of the Initial Purchaser hereunder against the Trust or the Trust Depositor
shall be extinguished. All payments by the Trust or the Trust Depositor to the
Initial Purchaser hereunder shall be made subject to and in accordance with the
Priority of Payments set forth in Section 7.05 of the Sale and Servicing
Agreement.

(c) This Section 17 will survive the termination of this Agreement.

 

20



--------------------------------------------------------------------------------

Section 18. Arm’s-Length Transaction; Other Transactions.

(a) Each of the Company, the Trust Depositor and the Trust acknowledges and
agrees that (i) the purchase and sale of the Offered Notes pursuant to this
Agreement, including the determination of the offering price of the Offered
Notes and any related discounts and commissions, is an arm’s-length commercial
transaction between the Trust, on the one hand, and the Initial Purchaser, on
the other hand, (ii) in connection with the offering contemplated hereby and the
process leading to such transaction, the Initial Purchaser is and has been
acting solely as a principal and is not an agent or fiduciary of the Trust, the
Company or the Trust Depositor or any of their respective equity holders,
creditors, employees or any other party, (iii) the Initial Purchaser has not
assumed and will not assume an advisory or fiduciary responsibility in favor of
the Trust, the Company or the Trust Depositor with respect to the offering
contemplated hereby or the process leading thereto (irrespective of whether the
Initial Purchaser has advised or is currently advising any of the Trust, the
Company or the Trust Depositor on other matters) and the Initial Purchaser has
no obligation to any of the Trust, the Company or the Trust Depositor with
respect to the offering contemplated hereby, except the obligations expressly
set forth in this Agreement, and (iv) the Initial Purchaser has not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby and each of the Trust, the Company and the Trust Depositor
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it deemed appropriate.

(b) Each of the Company, the Trust Depositor and the Trust acknowledges and
agrees that the Initial Purchaser and its Affiliates may presently have and may
in the future have investment and commercial banking, trust and other
relationships with parties other than the Company, the Trust Depositor and the
Trust, which parties may have interests with respect to the purchase and sale of
the Offered Notes. Although the Initial Purchaser in the course of such other
relationships may acquire information about the purchase and sale of the Offered
Notes, potential purchasers of the Offered Notes or such other parties, the
Initial Purchaser shall not have any obligation to disclose such information to
any of the Company, the Trust Depositor or the Trust. Furthermore, each of the
Company, the Trust Depositor and the Trust acknowledges that the Initial
Purchaser may have fiduciary or other relationships whereby the Initial
Purchaser may exercise voting power over securities of various persons, which
securities may from time to time include securities of any of the Company, the
Trust Depositor or the Trust or their respective Affiliates or of potential
purchasers. Each of the Company, the Trust Depositor and the Trust acknowledges
that the Initial Purchaser may exercise such powers and otherwise perform any
functions in connection with such fiduciary or other relationships without
regard to its relationship to the Company, the Trust Depositor or the Trust
hereunder.

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

21



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the undersigned a counterpart hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Company, the Trust Depositor, the Trust and the Initial Purchaser.

 

Very truly yours, NEWSTAR FINANCIAL, INC. By:   /S/    JOHN KIRBY BRAY        

Name:

  John Kirby Bray

Title:

  Chief Financial Officer NEWSTAR COMMERCIAL LOAN LLC 2009-1 By:  

NewStar Financial, Inc., its designated

manager

By:   /S/    JOHN KIRBY BRAY        

Name:

  John Kirby Bray

Title:

  Chief Financial Officer NEWSTAR COMMERCIAL LOAN TRUST 2009-1 By:  

WILMINGTON TRUST COMPANY, not

in its individual capacity but solely as

Owner Trustee on behalf of the Trust

By:   /S/    YVETTE L. HOWELL        

Name:

  Yvette L. Howell

Title:

  Financial Services Officer

NewStar Trust 2009-1

Purchase Agreement

 

S-1



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and

accepted as of the date first above written.

WELLS FARGO SECURITIES, LLC,

as the Initial Purchaser

By:   /S/    MARY KATHERINE DUBOSE         Name:   Mary Katherine DuBose Title:
  Managing Director

NewStar Trust 2009-1

Purchase Agreement

 

S-2



--------------------------------------------------------------------------------

SCHEDULE I

 

Class of Notes

   Principal Amount

A

   $ 148,500,000

B

   $  42,000,000



--------------------------------------------------------------------------------

SCHEDULE II

TIME OF SALE INFORMATION

NewStar Commercial Loan Trust 2009-1 **Priced** 144A/Reg S

 

CLS

   SIZE    WAL   

RATING

   COUPON     PRICE  

A

   $ 148,500,000    2.31 yrs    Aaa    LIBOR + 3.75 %    100 % 

B

   $  42,000,000    3.92 yrs    A2    LIBOR + 5.00 %    91.85405 % 